UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1400


TSEDEKE TESHONE MEKONNEN, a/k/a Tsedeke Teshone Mekonen,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 19, 2016                  Decided:   April 29, 2016


Before WILKINSON and    KEENAN,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICES OF ALAN M. PARRA, Silver Spring,
Maryland, for Petitioner.  Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Jesse M. Bless, Senior Litigation
Counsel, Lance L. Jolley, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tsedeke Teshone Mekonnen, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals    dismissing          his    appeal       from    the    immigration           judge’s

denial of his requests for asylum and withholding of removal. *

We have thoroughly reviewed the record, including the transcript

of Mekonnen’s merits hearing and all supporting evidence.                                   We

conclude    that    the    record       evidence         does    not    compel      a   ruling

contrary to any of the administrative factual findings, see 8

U.S.C.    § 1252(b)(4)(B)            (2012),       and    that    substantial       evidence

supports the Board’s decision.                     See INS v. Elias–Zacarias, 502
U.S. 478, 481 (1992).

     Accordingly,         we     deny    the       petition      for     review     for    the

reasons stated by the Board.                   See In re Mekonnen (B.I.A. Mar.

17, 2015).       We dispense with oral argument because the facts and

legal    contentions      are        adequately      presented         in    the   materials

before    this    court    and       argument      would    not    aid      the    decisional

process.

                                                                            PETITION DENIED




     * Mekonnen does not challenge the denial of relief under the
Convention Against Torture.    Accordingly, review of that issue
is waived. See Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th
Cir. 2004).



                                               2